Citation Nr: 0808901	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  04-01 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the knees and, if so, whether the reopened claim 
should be granted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the hands, including residuals of a right hand 
contusion and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had military service from September 1946 to 
August 1949 and from August 1950 to August 1951.  His awards 
and decorations include receipt of a Combat Infantry Badge. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

In January 2004, the veteran's claims folder was transferred 
to the RO in Phoenix, Arizona, from where this case now 
originates. 
 
The veteran testified during a hearing at the RO before the 
undersigned in February 2005.  A transcript of that hearing 
is of record.

In March 2006, the Board remanded the veteran's case to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C., for further development. 

In March 2008, the Board advanced the veteran's claim on its 
docket, pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.20.900(c).

The issues of entitlement to service connection for arthritis 
of the knees and arthritis of the hands, including right hand 
contusion residuals, are REMANDED to the RO via AMC.  VA will 
notify the veteran if further action is required.





FINDINGS OF FACT

1.  In March 1952, the RO denied the veteran's claims for 
service connection for a knee and hand injury; the veteran 
was notified in writing of the RO's determination and did not 
timely appeal that decision. 

2.  The evidence received since the RO's March 1952 denial is 
not cumulative and redundant, was not previously on file, and 
raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1952 unappealed RO 
decision that denied the veteran's claim for service 
connection for arthritis of the knees is new and material, 
and the claim for service connection for arthritis of the 
knees is reopened.  38 U.S.C.A. §§ 5103-5103A, 5107, 5108, 
7104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a) 3.159 (2007).

2.  Evidence received since the March 1952 unappealed RO 
decision that denied the veteran's claim for service 
connection for arthritis of the hands, including residuals of 
a right hand contusion is new and material, and the claim for 
service connection for arthritis of the hands, including 
residuals of a right hand contusion is reopened.  38 U.S.C.A. 
§§ 5103-5103A, 5107, 5108, 7104, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a) 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), VA must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim.

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A supplemental statement of the 
case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes. 

In the present case, the veteran was issued an October 2002 
letter that essentially met the requirements set forth in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although, 
the veteran was not notified of what constitutes both "new" 
and "material" evidence to reopen the previously denied claim 
in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006); 
the Board finds that, given the favorable action taken 
herein, no further assistance in developing the facts 
pertinent to this limited issue is required at this time. 

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Here, such 
notification was provided in a July 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103A, the VA has obtained records of treatment reported by 
the veteran, and there is no indication from the claims file 
of additional medical treatment for which VA has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the disorders at issue, and testified during a 
hearing before the undersigned in February 2005.

In summary, all relevant facts have been properly developed 
with regard to the veteran's claims, and no further 
assistance is required in order to comply with VA's statutory 
duty to assist with the development of facts pertinent to the 
claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  New and Material Evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) (now codified at 38 C.F.R. § 3.156(a)).  In 
the current case, the veteran's request to reopen his 
previously denied claim was received in September 2002, 
subsequent to that date.  Therefore, the current version of 
the law, which is set forth in the following paragraph, is 
applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 155 
F.3d. 1356, 1363, (Fed. Cir. 1998).

The RO, in a March 1952 determination, denied the veteran's 
claim for service connection for knee and hand injury.  The 
RO found at that time that there was no evidence of knee and 
hand injury in service.  The veteran, after notice, did not 
perfect an appeal as to the RO's decision, and it became 
final. 

The evidence considered by the RO at the time of the RO's 
March 1952 decision included the veteran's service medical 
records.  These records include a September 1946 enlistment 
examination report that is not referable to a knee or hand 
abnormality and found the veteran qualified for active 
service; an October 1948 record reflecting a diagnosis of old 
left knee trauma via x-ray, an April 1951 record regarding a 
right hand contusion; and an August 1951 separation 
examination report noting frostbite of the feet in January 
1951.

The March 1952 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
March 1952 decision, which was the last final adjudication 
that disallowed the veteran's claim.

As noted, an application to reopen the veteran's current 
claim was received by the RO in September 2002.  Evidence 
added to the record includes a VA medical examination report 
dated in 2006, and the veteran's oral and written statements 
in support of his claims.

In the VA medical examination dated September 2006, a VA 
examiner opined that:

The veteran does have diffuse osteoarthritis 
involving of multiple joints, including feet, 
knees, hips, sacroiliac joints, lumbar spine, left 
shoulder, hands.  X-ray of the feet and hands show 
no specific findings suggestive of cold injury.  
Therefore, the veteran's osteoarthritis is most 
likely of the systemic degenerative type, and is 
less likely as not secondary to cold injury.

The evidence received since the March 1954 RO decision 
consists of a 2006 VA examination report and the veteran's 
oral and written statements.  The recent VA examination 
report reflects a diagnosis of osteoarthritis and the 
veteran's oral testimony describes his alleged knee and hand 
condition that he maintains developed after his discharge 
from service.  That evidence is new, and does bear directly 
on the question of whether the veteran has a hand and knee 
disorder related to active military service.  In the Board's 
opinion, this evidence provides a more complete picture of 
the veteran's disability and its origin, and, thus, is not 
cumulative or redundant and raises a reasonable possibility 
of substantiating the claim.  As such, it is considered new 
and material and the claim is reopened.

However, the adjudication of the veteran's claims does not 
end with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claims for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.  Here, as 
noted below in the Remand, the Board is requesting additional 
development with respect to the underlying claim of service 
connection for arthritis of the knees and hands, including 
residuals of a right hand contusion, and will issue a final 
decision once that development is complete, if the case is 
ultimately returned to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for arthritis of the knees 
is reopened, and the appeal is, to that extent, granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for arthritis of the hands, 
including residuals of a right hand contusion residuals is 
reopened, and the appeal is, to that extent, granted. 

REMAND

The veteran contends that he injured his hands and knees when 
he fell off a hill due to enemy shellfire, and when he 
sustained a frostbite injury, as indicated in his January 
2004 written statement and testimony during his February 2005 
hearing.

The October 1948 service medical record indicates that the 
veteran was diagnosed with an old left knee trauma via x-ray.  
The veteran also suffered a contusion of the right hand with 
an "undetermined possible fracture navicular or other 
carpal" when he fell, as indicated in the April 1951 service 
medical record.  The August 1951 separation examination 
report notes that the veteran suffered from frostbite on his 
feet in January 1951.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

The veteran underwent a VA examination in September 2006 for 
his arthritis of the knees and hands.  However, the VA 
examination report, apparently prepared by a nurse 
practitioner, does not include an opinion as to whether it is 
as least as likely as not that the veteran's currently 
diagnosed arthritis was caused by trauma, aside from the cold 
injury, related to his military service.  Specifically,  the 
examiner was asked to "render an opinion as to whether it is 
at least as likely as not (i.e., at least 50-50 probability) 
that any currently diagnosed arthritis of the hands and knees 
was caused by military service, including exposure to cold 
weather, or whether such an etiology or relationship is 
unlikely (i.e., at least 50-50 probability)."  The examiner 
opined that:

The veteran does have diffuse osteoarthritis 
involving of multiple joints, including feet, 
knees, hips, sacroiliac joints, lumbar spine, left 
shoulder, hands.  X-ray of the feet and hands show 
no specific findings suggestive of cold injury.  
Therefore, the veteran's osteoarthritis is most 
likely of the systemic degenerative type, and is 
less likely as not secondary to cold injury.

Unfortunately, as the VA examiner did not address whether the 
veteran's current arthritis was related to non-cold trauma 
incurred during military service, a remand must be undertaken 
to obtain an opinion. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
veteran's claims folder to be reviewed a 
VA physician.  (If, and only if, that VA 
physician deems it necessary, should the 
veteran be afforded another VA 
examination, to determine the etiology of 
the veteran's claimed hand and knee 
disorders.  All indicated tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The veteran's claims file should 
be made available to the examiner prior 
to the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the 
examination.)  

a)	The examiner is requested to 
render an opinion as to whether 
it is at least as likely as not 
(e.g. at least a 50-50 degree of 
probability) that any currently 
diagnosed arthritis of the knees 
and hands, including residuals of 
a right hand contusion, is 
related to the veteran's military 
service aside from cold injury 
(including the findings noted in 
the October 1948 service medical 
record diagnosing an old left 
knee trauma by x-ray; and the 
April 1951 record reflecting a 
right hand contusion) or whether 
such an etiology or relationship 
is unlikely (i.e., less than a 
50-50 probability).

b)	A complete rationale should be 
provided for all opinions 
expressed.  The veteran's claims 
file should be made available to 
the examiner prior to examination 
and the examination report should 
indicate if the examiner reviewed 
the veteran's medical records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

2.  Thereafter, the RO/AMC should 
readjudicate the veteran's claims for 
service connection for knee and hand 
arthritis, including residuals of a right 
hand contusion.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal since 
the September 2006 SSOC.  An appropriate 
period of time should be allowed for a 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


